On Time Filings, Inc. 1405 Clay Street #B Newport Beach, CA 92663 Tel: (949) 610-3686 June 25, 2010 Via Edgar Transmission Securities and Exchange Commission Division of Corporate Finance Washington, DC 20549 Attn: Tarik Gause Re:On Time Filings, Inc. Registration Statement on Form S-1 File No. 333-165917 Dear Mr. Gause: On Time Filings, Inc. (“Company”) respectfully requests that the Securities and Exchange Commission (“Commission”) grant effectiveness as of 2:00 P.M., Eastern Time, June 30, 2010, or as soon as practicable thereafter, to its Registration Statement on Form S-1 filed with the Commission on April 6, 2010, and the subsequent amendment No. 3 filed on June 15, 2010. The Company hereby acknowledges that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filingeffective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filingeffective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. On Time Filings, Inc. By:/s/ Suzanne Fischer Suzanne Fischer Its:President 1
